Order entered May 15, 2013




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-00664-CV

                           IN THE INTEREST OF C.W., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-667

                                         ORDER
       We GRANT appellant’s May 13, 2013 motion for an extension of time to file a notice of

appeal. The notice of appeal filed in the trial court on May 10, 2013 is deemed timely for

jurisdictional purposes.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE